Order entered February 18, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00105-CV

           IN RE PINE TREE CAPITAL, LLC, ET AL, Relators

            Original Proceeding the 191st Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-09-01295

                                   ORDER
               Before Justices Molberg, Pedersen, III, and Garcia

     Based on the Court’s opinion of this date, we DENY the motions for

Richard D. Gaines’ admission to appear pro hac vice to represent relators and

DENY the petition for writ of mandamus.



                                          /Ken Molberg//
                                          KEN MOLBERG
                                          JUSTICE